Title: To George Washington from Gouverneur Morris, 21 July 1783
From: Morris, Gouverneur
To: Washington, George


                        
                            Dr General
                            Philadelphia 21 July 1783
                        
                        I take the Liberty of introducing to your Acquaintance Mr Darby a young Gentleman of family from England—He
                            comes hither with warm Recommendations from our Ministers abroad and as far as may be determined from a very short
                            Acquaintance is a Man of fashion who has kept the best Company—His Object is to see America and his first Excursion is to
                            see you. Believe me very truly yours
                        
                            Gouvr Morris
                        
                    